Case 19-61608-grs           Doc 874      Filed 09/02/20 Entered 09/02/20 15:09:31                      Desc Main
                                         Document     Page 1 of 5



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In Re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.1                          )                Jointly administered
                                                          )
                           Debtors.                       )                Chapter 11
                                                          )


                              CHAPTER 11 TRUSTEE’S STATUS REPORT

         Americore Holdings, LLC, and its affiliated debtors (collectively, the “Debtors”) by and

through Carol L. Fox, the Chapter 11 Trustee (“Trustee”), file this Status Report (“Status Report”)

for the purpose of advising and updating the Court and parties in interest as to recent activities in

the Debtors’ cases in connection with the sale process and with respect to St. Alexius Hospital

Corporation #1 (“St. Alexius”), Izard County Medical Center (“Izard”), and Ellwood Medical

Center Operations, LLC (“Ellwood”).

I.       St. Alexius

         Sale: After the hearing on July 29, 2020 (the “Sale Hearing”),2 the Trustee and her team

expended significant time and effort related to St. Alexius Hospital (the “Hospital”). The Trustee

has performed due diligence tasks related to SA Hospital Acquisition Group, LLC (the

“Purchaser”). For example, the Trustee has responded to ongoing requests for financial




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).
2
  Doc. No. 842.

                                                         1
Case 19-61608-grs       Doc 874    Filed 09/02/20 Entered 09/02/20 15:09:31            Desc Main
                                   Document     Page 2 of 5



information and documentation. Additionally, several onsite meetings at the Hospital were

conducted between the Trustee, the Purchaser, and the Purchaser’s agents.

         Through their respective attorneys, the Trustee and the Purchaser have reached an

agreement with the United States Department of Health and Human Services (“HHS”) on language

related to the sale order and successor liability. At this time, the Trustee does not have an

agreement with the State of Missouri. While neither the State of Missouri nor Missouri’s Attorney

General objected to the sale, the Trustee and Purchaser’s respective counsel have made efforts to

reach out to the State of Missouri to discuss acceptable language similar to the language agreed to

with HHS. The Trustee and the State of Missouri have had productive dialogue regarding the

proposed language, and late last week the State of Missouri indicated they would provide a

response to the proposed language sometime early this week. As of the date of this report, the

Trustee has not received the response from the State of Missouri but anticipates follow up from

the State of Missouri in the coming days.

         The Trustee is also working to address multiple allegations asserted by current employees

at St. Alexius and another “anonymous” source that the Hospital has misused general distributions

and distributions to Safety Net Hospitals it received from the United States Department of Health

& Human Services CARES Act Relief Fund (collectively, the “CARES Act Funds”). Prior to the

Sale Hearing, on July 6, 2020 and continuing to at least July 9, 2020, an employee of the Hospital

and an anonymous source contacted the Purchaser and a number of state and federal agencies

asserting that there was another offer for the Hospital from a hospital doctor and that the Trustee

was misusing CARES Act Funds. In addition, on August 7, 2020, Dr. Sonny Saggar, a practicing

doctor at the Hospital and the Hospital’s current Chief Strategy Officer and Emergency Room

Director sent text messages to the secured lender of the Hospital suggesting potential misuse of



                                                 2
4847-3000-8777.1
Case 19-61608-grs        Doc 874     Filed 09/02/20 Entered 09/02/20 15:09:31             Desc Main
                                     Document     Page 3 of 5



CARES Act Funds. Dr. Saggar was also a principal in an investor group that was active in an effort

to bid on the Hospital, but ultimately the group did not submit a bid higher and better than the

stalking horse bid of the Purchaser that was approved by the Court.

         At some point, there was an anonymous report to the State of Missouri related to the quality

of care at the Hospital. This report generated a survey beginning on August 17, 2020 and

continuing in person through Thursday August 27, 2020. The Trustee worked with several State

surveyors onsite at the Hospital. Two plans of correction were necessary to address two tags of

“Immediate Patient Jeopardy” by the surveyors. The Trustee reviewed and executed both plans.

She continues to confer with her counsel regarding the ongoing investigation. The exit interview

has not yet been scheduled by the survey team, and the Trustee anticipates the exit interview will

be in the next week. The Purchaser is aware of this development and will not close while there is

an ongoing survey.

         Additionally, on August 31, 2020, the Hospital received an inquiry from the United States

Attorney for the Eastern District of Missouri regarding the use of CARES Act Funds. The CARES

Act Funds have and continue to be in a segregated account accessible only by the Trustee. The

Trustee has reported the use of the CARES Act Funds on the Monthly Operating Reports filed

with the Bankruptcy Court.

         Despite the turmoil described above, the Purchaser is still willing to close after the survey

is completed and corrective action is taken.

         Operations and Regulatory Matters: The Trustee continued to oversee and conduct

operations at the Hospital. This work includes attendance at monthly advisory board meetings,

monthly peer review meetings, weekly administrative team meetings, and various meetings with

hospital staff. The Trustee has also reviewed and approved disbursements including, without



                                                   3
4847-3000-8777.1
Case 19-61608-grs           Doc 874    Filed 09/02/20 Entered 09/02/20 15:09:31           Desc Main
                                       Document     Page 4 of 5



limitation, the capital disbursements detailed on the spreadsheet attached as Exhibit A. On the

regulatory side, the Trustee filed the Hospital’s Medicare and Medicaid cost reports for the fiscal

year ended December 31, 2019. Additionally, the Trustee filed the Hospital’s quarterly State and

Federal payroll tax returns on July 31, 2020, and the Debtors’ Monthly Operating Reports for June

and July.

II.          Izard County Medical Center

             Since the last update, there have been continued discussions with three prospective

purchasers for the Izard County Medical Center (the “Medical Center”). As such, the Trustee has

responded to ongoing due diligence request from these prospective purchasers.

             The Trustee continued to oversee and conduct operations at the Medical Center including,

but not limited to, reviewing and authorizing disbursements; telephonic status updates with the

CEO of the Medical Center; and the negotiation of Medical Center contracts. On the regulatory

side, the Trustee filed the Medical Center’s State and Federal quarterly payroll tax returns on July

31, 2020, and the Debtors’ Monthly Operating Reports for June and July. Finally, the Trustee is in

the process of retaining Dean Dorton Allen and Ford, PLLC (“Dean Dorton”). Dean Dorton is the

Medical Center’s previous accountant and cost report preparer. Dean Dorton will be retained,

subject to court approval, for the purpose of preparing the Medical Center’s financial statements

and Medicare cost reports for the fiscal year ended June 30, 2020.

      III.      Ellwood City Medical Center

      After an exhaustive sale process, B. Riley was unable to find a buyer for the closed Ellwood

City Medical Center. The Trustee and her professionals have been working with Pelorus Equity

Group, Inc. (“Pelorus”) related to Pelorus’ credit bid. This is outlined in the Motion to Approve




                                                    4
4847-3000-8777.1
Case 19-61608-grs        Doc 874    Filed 09/02/20 Entered 09/02/20 15:09:31               Desc Main
                                    Document     Page 5 of 5



Compromise under Rule 9019 with Pelorus Equity Group, Inc. filed with the Bankruptcy Court.3

It is anticipated that a sale motion will be filed related to Ellwood City Medical Center and set for

hearing on September 17, 2020.

          Respectfully submitted this 2nd day of September 2020.


                                                         /s/ Elizabeth A. Green
                                                         ELIZABETH A. GREEN (admitted pro hac vice)
                                                         Florida Bar No. 600547
                                                         BAKER & HOSTETLER LLP
                                                         200 South Orange Avenue, Suite 2300
                                                         Orlando, Florida 32801
                                                         Telephone 407-649-4000
                                                         Facsimile 407-841-0168
                                                         egreen@bakerlaw.com
                                                         Counsel to Chapter 11 Trustee



                                                         /s/ Carol L. Fox
                                                         Carol L. Fox
                                                         200 East Broward Blvd #1010
                                                         Fort Lauderdale, FL 33301
                                                         Telephone: 954-859-5075
                                                         cfox@glassratner.com
                                                         Chapter 11 Trustee

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 2, 2020, I electronically filed the foregoing with

the Clerk of Court by using the Court’s CM/ECF system, which will provide a Notice of Electronic

Filing and copy to all parties requesting such notice.


                                                         s/ Elizabeth A. Green
                                                         ELIZABETH A. GREEN




3
    Doc. No. 775.

                                                 5
4847-3000-8777.1
